             IN THE UNITED STATES DISTRICT
          COURT FOR THE DISTRICT OF COLORADO
                 Judge Daniel D. Domenico

 Case No. 1:19-cv-03298-DDD-NRN

BECKY MCCRAY,

       Plaintiff,
 v.

 LOCKHEED MARTIN CORPORATION,

       Defendant.




             ORDER DENYING MOTION TO REMAND
              AND GRANTING MOTION TO DISMISS


      Plaintiff Becky McCray was an employee of Defendant Lockheed
Martin Corporation. Attending a party on Lockheed’s campus, she and
a senior manager consumed alcohol, and the two rode off on the man-
ager’s motorcycle. While still on Lockheed’s campus, the manager
crashed the motorcycle. He died, and Ms. McCray sustained injuries.
She now sues Lockheed, alleging state-law theories of tort liability all
premised on the presence of alcohol at the party. Lockheed removed the
case, invoking diversity jurisdiction. Before the Court are two motions:
Ms. McCray’s motion to remand (Doc. 19), which is DENIED; and Lock-
heed’s motion to dismiss (Doc. 14), which is GRANTED.

      PROCEDURAL HISTORY AND MOTION TO REMAND

      On May 12, 2019, Ms. McCray filed this suit in the Colorado Dis-
trict Court for Denver County against three entities: Lockheed and two
limited liability companies she alleged provided security on Lockheed’s
Colorado campus. Lockheed removed the action, but the Court re-
manded it because Lockheed was unable to show that the LLCs were
diverse from the other parties. See generally Docket, No. 19-cv-02270 (D.
Colo.). Ms. McCray subsequently dismissed the LLCs (which do business
as Allied Universal Security Services), and Lockheed removed the action
again under 28 U.S.C. § 1332. (See Doc. 1.) On December 16, 2019, Ms.
McCray filed a motion to remand, in which she argues that, even with-
out the Allied Universal entities in the case, Lockheed has shown nei-
ther complete diversity nor that the amount in controversy exceeds
$75,000. (Doc. 19.)

       “A corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or for-
eign state where it has its principal place of business.” 28 U.S.C. §
1332(c)(1). A corporation’s “principal place of business, for diversity ju-
risdiction purposes, is its nerve center.” Hertz Corp. v. Friend, 559 U.S.
77 (2010). As Ms. McCray points out, the “burden of establishing subject-
matter jurisdiction is on the party asserting jurisdiction,” Montoya v.
Chao, 296 F.3d 952, 955 (10th Cir. 2002) (citing Kokkonen v. Guardian
Life Ins. Co. of America, 511 U.S. 375, 377 (1994)), and when “challenged
on allegations of jurisdictional facts, the parties must support their al-
legations by competent proof.” Hertz Corp., 559 U.S. at 96–97.

       Ms. McCray is a citizen of Florida. Initially, she argued that Lock-
heed’s “bare assertions,” contained within its notice of removal, do not
establish that it is not also a citizen of Florida. (Doc. 19, at 5–6.)1 Lock-




1      The parties also dispute the extent to which Lockheed’s removal
works against the purpose behind diversity jurisdiction, “namely, open-
ing the federal courts’ doors to those who might otherwise suffer from
local prejudice against out-of-state parties.” Hertz Corp., 559 U.S. at 85.
                                    -2-
heed responded by supplying an affidavit and a document from the Col-
orado secretary of state showing that (1) it is incorporated in Maryland,
and (2) the operations of all four of its main business segments—includ-
ing those of Lockheed Martin Space, which operates on the campus at
issue here—are subject to the approval, oversight, and authority of its
corporate headquarters in Maryland. (See Docs. 26-1, 26-2.) In her reply,
Ms. McCray concedes that “Lockheed’s main incorporation is in Mary-
land, and it has provided sufficient evidence that its ‘nerve center’ ap-
pears to be in Maryland,” but she maintains that “it nonetheless is also
at home in Florida.” This is because, her theory goes, “the plain language
of [28 U.S.C.] § 1332(c)(1) specifically allows scenarios where a corpora-
tion is a citizen of multiple States where it has been incorporated in the
past,” and so “a corporation [is] the citizen of every state by which it has
been incorporated by, [and] Lockheed, in part or in whole, was in the
past or is currently incorporated in Florida.” (Doc. 27, at 3 (emphasis in
original).)

       Ms. McCray is wrong. Even were a corporation capable of having
multiple states of incorporation, Ms. McCray has not controverted Lock-
heed’s evidence that it is incorporated in Maryland only. First, Ms.
McCray’s suggestion that there are other Lockheed entities at issue in
this suit does not square with her decision to sue Lockheed Martin Cor-
poration, an entity she cannot dispute was incorporated in Maryland,
not Florida.2 Second, it is immaterial that Lockheed, on its own or



Given the clear language of the governing statute and binding case law,
these arguments are of no use.
2      The Court is not aware of whether some other Lockheed entity
has been formerly incorporated elsewhere, but even if it were, that fact
would not be material to the present motion. According to the Maryland
Secretary of State website, Lockheed Martin Corporation was incorpo-
rated there in 1994. See Lockheed Martin Corporation, MARYLAND BUSI-
                                    -3-
through other entities, does certain business in Florida. A “corporation’s
‘nerve center,’ usually its main headquarters, is a single place.” Hertz
Corp., 559 U.S. at 93. This is where “officers direct, control, and coordi-
nate the corporation’s activities.” Id. at 78. As Lockheed has demon-
strated, and Ms. McCray concedes, the relevant nerve center is Mary-
land because that is the location from whence its operations are directed.

      Ms. McCray also initially argued that Lockheed failed to show
that the amount in controversy exceeds $75,000. This disingenuous po-
sition ignores her own representations made to the Colorado court stat-
ing that she sought a monetary judgment over $100,000 (Doc. 1-2, at 3),
and to this Court certifying “economic damages in the amount of
$1,169,437.44,” in addition to other damages, and that “the amount in
controversy exceeds the sum of Seventy-Five-Thousand-Dollars.” (Doc.
26-3, at 8, 13 (including a copy of the scheduling order from No. 19-cv-
02270 (D. Colo.).) The Court is satisfied the amount in controversy meets
the jurisdictional requirements.

      For these reasons, the Court finds it has subject matter jurisdic-
tion over this case. Ms. McCray’s motion to remand is denied, and the
Court turns to the merits of the motion to dismiss.




NESS EXPRESS  (accessed Jan. 22, 2020); see also Lockheed Martin Corpo-
ration, FLORIDA DIVISION OF CORPORATIONS (accessed Jan. 22, 2020)
(recognizing Lockheed as a foreign corporation with a principal address
in Maryland).

                                   -4-
               ALLEGATIONS IN THE COMPLAINT

      The following allegations are taken from Ms. McCray’s Complaint
(Doc. 6) and are treated as true for purposes of assessing the motion to
dismiss. See Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir. 2013).

      On May 13, 2017, Lockheed’s employees, including Ms. McCray,
participated in an “Employee Engagement Team” party, organized by
the company, at the baseball fields and pavilions at Lockheed’s campus
in Jefferson County, Colorado. Lockheed has policies that prohibit alco-
holic beverages on company property and at company-sponsored events.
Despite those policies, there was an “unwritten rule” that Lockheed
would not enforce the alcoholic beverage prohibition for parties like the
one at issue here and would even “encourag[e] [its] workforce to get
drunk at” them.

      Lockheed did not serve alcohol at the party, but Lockheed’s em-
ployees, supervisors, and managers provided it themselves, and many
were drinking. While there, Ms. McCray interacted with a senior man-
ager, Christopher Weigand, and the two of them consumed numerous
alcoholic beverages. Mr. Weigand then invited Ms. McCray to ride with
him on his motorcycle, and she accepted. With Mr. Weigand driving, the
two sped away from the party down Cemetery Road, a private street on
Lockheed’s property. Mr. Weigand lost control, the motorcycle crashed
into a ditch, and both passengers were ejected. Mr. Weigand died at the
scene. Ms. McCray suffered serious injuries but survived.

      Ms. McCray now brings claims against Lockheed for premises li-
ability, negligence, and negligent supervision—all based on Lockheed’s
alleged unreasonable failure “to protect against the dangerous condi-
tions” created by permitting alcohol at the party and failure “to enforce


                                  -5-
the no alcohol policy[] by encouraging [its] workforce to get drunk at the
[p]arty.”

                        MOTION TO DISMISS

       Lockheed moves to dismiss on a single ground: According to Lock-
heed, Ms. McCray’s causes of action—all state-law tort theories based
on Lockheed’s allowance and facilitation of the consumption of alcohol—
are barred by the protections of Colorado’s Dram Shop Act. In relevant
part, that Act reads:

       (1) The general assembly hereby finds, determines, and de-
       clares that this section shall be interpreted so that any
       common law cause of action against a vendor of alcohol bev-
       erages is abolished and that in certain cases the consump-
       tion of alcohol beverages rather than the sale, service, or
       provision thereof is the proximate cause of injuries or dam-
       ages inflicted upon another by an intoxicated person, ex-
       cept as otherwise provided in this section. . . .

       (4)(a) No social host who furnishes any alcohol beverage is
       civilly liable to any injured individual or his or her estate
       for any injury to the individual or damage to any property
       suffered, including any action for wrongful death, because
       of the intoxication of any person due to the consumption of
       such alcohol beverages, except when:

       (I) It is proven that the social host knowingly served any
       alcohol beverage to the person who was under the age of
       twenty-one years or knowingly provided the person under
       the age of twenty-one a place to consume an alcoholic bev-
       erage; and

       (II) The civil action is commenced within one year after the
       service.




                                   -6-
Colo. Rev. Stat. § 44-3-801.3 In diversity cases, federal courts apply state
law and must defer to the decisions of the controlling state’s highest
court. Kokins v. Teleflex, Inc., 621 F.3d 1290, 1295 (10th Cir. 2010).
When interpreting a statute, the Colorado Supreme Court “give[s] effect
to the intent of the General Assembly,” looking first to the plain lan-
guage of the statute to ascertain its meaning, Build It and They Will
Drink, Inc. v. Strauch, 253 P.3d 302, 304–05 (Colo. 2011), and seeks to
promote a “consistent and harmonious effect.” Colo. Common Cause v.
Meyer, 758 P.2d 153, 161 (Colo. 1988).

      Lockheed argues, under the circumstances alleged here, that it is
a “social host” within the meaning of the Act and so is protected from
liability for injuries caused by its guest, Mr. Weigand. Ms. McCray re-
sponds that Lockheed is not a protected social host because the company
did not furnish alcohol to anyone at the party.

      As a matter of first principles, Ms. McCray has a point. The oper-
ative text in the Act does indeed suggest that it only protects a “social
host who furnishes any alcohol beverage.” And the allegations here do
not say that Lockheed purchased, served, or otherwise directly “fur-
nished” alcohol at the party. Lockheed, though, argues that failing to
treat it as a social host under the Act would lead to the bizarre result
that it (and other party hosts) would not be liable if they had actively
supplied alcohol to someone who gets intoxicated and causes injury, but
would be liable if someone else brought the alcohol.

      Though the Act itself does not define either “social host” or “fur-
nish,” the Court is convinced that Colorado’s courts would agree with
Lockheed that the Act applies here. Colorado courts broadly interpret

3       At the time of the party, the Dram Shop Act was codified, in iden-
tical form, at Colo. Rev. Stat. § 12-47-801.

                                    -7-
the term “social host” to include employers who provide alcohol to their
employees and homeowners who serve alcohol to guests. Charlton v.
Kimata, 815 P.2d 946, 949–50 (Colo. 1991); Rojas v. Engineered Plastic
Designs, Inc., 68 P.3d 591, 593–94 (Colo. App. 2003). The result of shield-
ing a party host who directly supplies alcohol from liability while not
protecting the seemingly less-culpable host who does not, even if both do
not prevent drinking, would be contrary not only to logic and common
sense, but to the stated purpose of the Act, which was “to shift the re-
sponsibility for drinking alcohol from the vendor or provider to the con-
sumer of alcohol beverages.” Rojas, 68 P.3d at 592; see also Przekurat ex
rel. Przekurat v. Torres, 428 P.3d 512, 514 (Colo. 2018).

      Rojas is instructive. There, the employer maintained a room on
its premises where it kept a keg of beer, and officers and employees used
the room for social gatherings. 68 P.3d at 591. One day after work, an
employee drank in the room, drove off, and hit the plaintiffs, killing one
of them. Id. at 591–92. The Court of Appeals held the employer was a
“social host,” and therefore protected by the Act: “Here the evidence
showed only that [the employer] made beer available to the employee
and that [the employer’s] officers did not prevent the employee from
driving. This conduct . . . does not remove [the employer] from the pro-
tection of the Act.” Id. at 594. The allegedly negligent behavior here, too,
involves Lockheed making alcohol available through encouraging man-
agers and employees to bring it to the party (i.e., “furnishing” it) and not
preventing its intoxicated guest from riding away.

      Likewise, in Forrest v. Lorrigan, the Court of Appeals addressed
a defense based on the Act from parents who had hosted a party at which
teens drank and then caused an accident. 833 P.2d 873 (Colo. App.
1992). Forrest focused on the exception for serving minors to the general
rule against liability. At the time that case was decided, that exception

                                    -8-
provided that a social host could not be liable unless the host “willfully
and knowingly served” alcohol to an underage guest. 833 P.2d at 874.
The court ultimately held that the parents could not be liable because
they did “not physically purchase or serve the alcohol” but merely pro-
vided the underaged persons a place to drink. Id. In doing so, the Colo-
rado court flatly stated that under the Act, unless the exception for serv-
ing minors applies, “a social host is not liable for injury to a third person
because of the intoxication of a guest.” Id.

       This broad view of the Act has been in place for nearly thirty
years, and although Colorado’s legislature has amended the statute
since, it has not done anything to alter this language or its interpreta-
tion. Under principles of stare decicis, the Court believes this remains
an accurate statement of how Colorado’s courts would apply the Act. See
Kimble v. Marvel Entm’t, LLC, 135 S. Ct. 2401, 2409 (2015) (“What is
more, stare decisis carries enhanced force when a decision [ ] interprets
a statute. Then, unlike in a constitutional case, critics of our ruling can
take their objections across the street, and [the legislature] can correct
any mistake it sees.”).

       Ms. McCray argues that, despite this statement of the basic law,
Forrest should be read differently. And she is correct in pointing out that
Forrest emphasizes the importance of active participation in the service
or provision of alcohol. But Forrest does so only in the context of the
exception to the rule, which required determining whether the defend-
ants had “willfully and knowingly served” minors at that time. The For-
rest court did not suggest that such active participation was required to
fall under the statute at all, which is Ms. McCray’s argument here. And,
in fact, if Ms. McCrary were correct that only a host who purchases,
sells, or directly serves the alcohol is protected by the Act then the result



                                    -9-
in Forrest should have been the opposite given the lack of such action
there.4

      Ms. McCray’s reliance on Westin Operator, LLC v. Groh is also
misplaced. There, the plaintiffs were injured in a car crash after being
evicted from their hotel room for being drunk and disorderly. 347 P.3d
606, 610 (Colo. 2015). They sued the hotel for negligence, premises lia-
bility, breach of contract, and negligent hiring and training, and it was
undisputed that, even though it was a liquor licensee, the hotel itself did
not provide the plaintiffs with any alcohol. Id. at 610, 617. The Colorado
Supreme Court rejected the hotel’s effort to use the Act as a shield
against liability. Id. at 617–18. Unlike Rojas, where the scope of protec-
tions applicable to “social hosts” was squarely at issue, Westin Operator
did not involve a social host, but a liquor licensee and its duty to exercise
reasonable care in evicting an intoxicated guest. See Raup v. Vail Sum-
mit Resorts, Inc., 160 F. Supp. 3d 1285, 1289 (D. Colo. 2016) (discussing
Westin Operator in dismissal of negligence claim preempted by the
Premises Liability Act). The allegations here are closer to those in Rojas
and Forrest.

      The limited circumstances outlined in the Act provide “the only
basis for a claim of negligently selling, serving, or providing alcohol bev-




4      Since Forrest was decided, the language of the exception has been
amended to provide that liability can attach if the social host knowingly
serves a minor or knowingly provides a minor a place to consume alco-
hol. None of the participants in the events at issue here were minors, so
this exception is not directly relevant here. It is worth noting, however,
that if Ms. McCray were correct, and a host could be liable if it permits
the consumption of alcohol on its property, the revised exception, which
says that is true only of hosts who provide minors a place to drink, would
be superfluous and contradictory.

                                   - 10 -
erages, because in all other cases it is the consumption of alcohol bever-
ages that is the proximate cause of the injury caused by the intoxicated
person.” Rojas, 68 P.3d at 592–93. Colorado’s courts have interpreted
the Act to generally prevent plaintiffs from suing the host of a party “for
injury to a third person because of the intoxication of a guest.” Forrest,
833 P.2d at 874. Since that is what the Complaint here seeks to do, it
must be dismissed.

                            CONCLUSION

      Ms. McCray’s motion to remand (Doc. 19) is DENIED. Lockheed’s
motion to dismiss (Doc. 14) is GRANTED. The Complaint (Doc. 6) is
DISMISSED WITH PREJUDICE. This case shall be closed.



      Dated: January 30, 2020.             BY THE COURT:



                                           _______________________
                                           Daniel D. Domenico
                                           United States District Judge




                                  - 11 -
